Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1, 4-9, 12-18 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 07/22/2022, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “allocating at least one lane pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one lane; allocating at least one object pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one object; defining at least one object pixel pair in the two-dimensional pixel data field, the object pixel pair representing a width of the at least one object pixel group; and comparing (a) a first pixel set that includes the object pixel pair and pixels situated between the object pixel pair and (b) a second set of pixels of the lane pixel group that is situated in a same pixel line of the two-dimensional pixel data field as the object pixel pair; and based on the comparison: determining an intersection of pixels of the first set of pixels with the second set of pixels; and determining a degree of overlap of the at least one object with the at least one lane based on a number of the pixels of the determined intersection.….” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648